Title: To George Washington from Brigadier General Hugh Mercer, 24 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Perth Amboy [N.J.] 24th July 1776

Inclosd is a Return of the Troops In this Colony—two Battalions joind yesterday—We are told of numbers being on the Way from Philadelphia—in a few days the Harvest will be secured when Genl Livingstone will have it in his power to call in a considerable body of militia to take post along the Jersey Shore—And these Troops may be employd in such other Service as you judge proper—Proper persons are employed to examine & secure all the Craft—of which I shall transmit a Return as soon as possible—The Returns of the Troops are not so accurate as I could wish—the number of Rank & file may however be supposed tolerably exact—making some Allowance for the Sick, of which I have been able to procure distinct lists—of the Troops who joined yesterday the 4th Battalion Twenty of the Men had no Muskets, they were furnishd with Pikes about 12 feet long—The Enemy have reinforced their Guards on this part of the Island—three Battalions appeared on the point opposite this Place yesterday morning—with four Peices of feild Artillery—probably this Arises from their perceiving our force daylie encreasing here—I have the honour to be Sir Your most obt St

Hugh Mercer

